      Case 2:20-cv-00361-ROS Document 23 Filed 06/11/21 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Guillermo Ortega, III,                           No. CV-20-00361-PHX-ROS
10                 Petitioner,                        ORDER
11   v.
12   David Shinn, et al.,
13                 Respondents.
14
15         Petitioner filed a “Motion for Reconsideration or Rule 60” and a separate “Rule 60

16   Motion.” (Doc. 20, 21). Neither motion presents a basis for relief.

17         Accordingly,

18         IT IS ORDERED the Motion for Reconsideration or Rule 60 (Doc. 20) and the

19   Rule 60 Motion (Doc. 21) are DENIED.

20         Dated this 11th day of June, 2021.

21
22
23                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
24
25
26
27
28
